COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 TERRA HEALTH INC.,                              §
                                                                 No. 08-08-00076-CV
                   Appellant,                    §
                                                                    Appeal from the
 v.                                              §
                                                              County Court at Law No. 5
                                                 §
 CARLA FISHER,                                                 of El Paso County, Texas
                                                 §
                   Appellee.                                       (TC# 2006-1144)
                                                 §


                                  MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss this appeal pursuant to

TEX .R.APP .P. 42.1(a)(2). The parties represent to the Court that they have settled all matters in

controversy in the underlying suit, and are in agreement that the appeal should be dismissed with

prejudice. After considering the cause on the parties’ motion, we conclude that the motion

should be granted. Accordingly, the appeal is hereby dismissed with prejudice. As the motion

does not indicate the parties have agreed otherwise, costs will be taxed against Appellant. See

TEX .R.APP .P. 42.1(d).


September 18, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.